


EXHIBIT 10.1


ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 17, 2012,
is by and between Bella Pictures Holdings, LLC, a Delaware limited liability
company (the “Company” or “Seller”), and The Pros Entertainment Services, Inc.,
a Pennsylvania corporation (the “Buyer”). Capitalized terms used but not defined
throughout this Agreement are defined in Section 7.2.
RECITALS
A.    The Company conducts business in connection with the Trademarks set out at
Schedule 7.2 for the wedding-related goods and services set out at Schedule 7.2
(the “Goods and Services”), all such business being referred to herein as, the
“Wedding Business”).
B.    Pursuant to this Agreement, the Company desires to sell to Buyer, and
Buyer desires to purchase from the Company, the Purchased Assets, on and subject
to the terms and conditions set forth herein.
AGREEMENT
In consideration of the mutual promises and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF THE PURCHASED ASSETS
Section 1.1    Purchase and Sale of Assets. At the Closing, as described in
Article 5, the Company shall sell, transfer, assign and deliver to Buyer, and
Buyer shall purchase, accept, assume and receive, all right, title and interest
in and to the Purchased Assets as of the Closing whether tangible or intangible,
personal and located in the United States and possessed by the Company, free and
clear of any lien, mortgage, security interest or other encumbrance (“Liens”).
At the Closing, the Company shall transfer and assign to Buyer, and the Buyer
shall accept and assume, the Assumed Liabilities.


Section 1.2    Purchased Assets. The “Purchased Assets” are the following assets
used in or derived from the Company's Wedding Business:


(a)All customer deposits for weddings, albums, and associated products and
services received by the Company prior to the Closing that relate to the
Transferred Contracts (“Deposits and Remittances”)
(b)all accounts receivable relating to Transferred Contracts;
(c)The Purchased Intellectual Property defined in Section 7.2 hereto.
(d)(i) The trademarks, domains and websites listed on Schedule 7.2 in connection
with the Goods and Services, all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith (the
Trademarks), (ii) customer lists, pricing and cost information, (iii) websites
and domain names listed on Schedule 7.2, (iv) the right to sue and recover for
future infringements, misappropriations or other conflict with any Purchased
Intellectual Property occurring after the Closing Date;




--------------------------------------------------------------------------------




(e)all rights in, to and under the Contracts set forth on Schedule 1.2(d) (ii),
including all open customer orders set forth thereon and all receivables due
after the Closing Date pursuant to such Contracts (the “Transferred Contracts”);
(f)all records, files and documents relating to the Transferred Contracts;
(g)all printed or electronic copies of marketing materials, logos, style guides
and other materials for the Wedding Business as set forth on Schedule 1.2(g);
(h)all claims, causes of action, rights of recovery, defenses or counterclaims
and rights of set-off of any kind known or unknown relating to any Purchased
Assets and Assumed Liabilities but only to the extent such claims, causes of
action, and rights of set-off arise after the Closing;
(i) contact information for the network of photographers and videographers used
by the Company in the Wedding Business (the “Photographer Network”).


The definition of the Purchased Assets shall not include any items other than
those listed in above in this Section 1.2.
Section 1.3    Excluded Assets. The following assets (the “Excluded Assets”)
shall not be sold or transferred to Buyer:
(a)    Contracts and receivables relating to the Wedding Business provided by
the Company either (i) prior to the Closing or (ii) after the Closing under the
License Agreement as defined in Section 7.2;
(b)    The trademarks, domains and websites identified on Schedule 1.3 (b), as
well as any and all copyrights, trademarks, patents and other intellectual
property relating to such trademarks, domains and websites, and all goodwill
associated therewith, used with any goods or services, including without
limitation photography and wedding photography goods and services or the Goods
and Services (the Excluded IP”);
(c)    All cash, cash equivalents and marketable securities other than as set
forth in Schedule 1.2;
(d)    Employee records;
(e)    The organizational documents, seals, minute books and other documents of
the Company relating exclusively to the organization, maintenance and existence
of the Company as a legal entity, including taxpayer and other identification
numbers; Tax information and Tax records;
(f)    Prepaid Taxes and prepaid expenses with respect to Excluded Liabilities
and Obligations;
(g)    Tax refunds to the Company and deposits pertaining to Tax obligations of
the Company;
(h)    All claims, causes of action, choses in action, rights of recovery,
defenses or counterclaims and rights of set-off of any kind (including rights
under and pursuant to all warranties, representations and guarantees made by
suppliers of products, materials or equipment or components thereof) relating to
any Excluded Assets and Excluded Liabilities and Obligations; and
(i)    All other rights and assets of the Company except the Purchased Assets.


Section 1.4    Assumed Liabilities. At Closing, the Buyer shall assume and
become responsible for only the Assumed Liabilities.


Section 1.5    Excluded Liabilities and Obligations. The Buyer shall not assume
and shall not be liable or responsible for any obligations or liabilities of the
Company other than as set forth in Section 1.4,




--------------------------------------------------------------------------------




which excluded liabilities include, but are not limited to, the following
obligations or liabilities of the Company or any Affiliate thereof, or any claim
against any of the foregoing, of any kind, whether known or unknown, contingent,
absolute or otherwise (the “Excluded Liabilities and Obligations”):
(a)    indebtedness owing to any Person, to the extent such indebtedness accrued
prior to Closing;
(b)    Taxes of the Company of any kind (other than sales Tax liabilities
relating exclusively to services provided and products sold after the Closing
pursuant to the terms of the Transferred Contracts);
(c)    liabilities and obligations arising out of the employment of any
individual including (i) liabilities or obligations arising under Company
benefit plans or any employment contract; (ii) retention bonuses, severance
payments or other amounts payable to the Company's employees under employment
contracts or otherwise; and (iii) any claim brought by any employee or former
employee arising out of such individual's employment by the Company;
(d)    the Company Closing Costs;
(e)    other than as specifically set forth in the definition of Assumed
Liabilities with respect to certain Transferred Contracts, all liabilities and
obligations to Affiliates of the Company, officers, managers, directors,
stockholders and creditors of the Company or any Affiliate of the Company;
(f)    other than as specifically set forth in the definition of Assumed
Liabilities, all accounts payable of the Company including any payables to
photographers and videographers arising from services commissioned by Company
for Work in Progress provided in relation to weddings occurring on or before
January 15, 2013;
(g)    any obligation of the Company to indemnify any Person by reason of the
fact that such Person was a director, officer, manager, employee or agent of the
Company or was serving at the request of the Company as a partner, trustee,
director, officer, employee or agent of another entity; and
(h)    all liabilities and obligations relating to Goods or Services provided or
sold by or on behalf of the Company prior to the Closing or in conjunction with
Work In Progress customer contracts (other than as specifically set forth in the
definition of Assumed Liabilities).


Section 1.6    Consideration and Obligations.


(a) As consideration for the Purchased Assets, in addition to the assumption by
Buyer of the Assumed Liabilities, Buyer will pay to the Company (i) an amount
equal to the 20% of the aggregate contract amount of all Transferred Contracts
plus (ii) Sixty Thousand Dollars ($60,000.00). The 20% of the aggregate contract
amount of all Transferred Contracts pursuant to this Section 1.6 (a) will be
credited against the amount to be paid by the Company pursuant to Section 1.6
(b). The Sixty Thousand Dollars ($60,000) will be placed in an escrow account,
the terms of which shall be governed by the Escrow Agreement by and between the
parties, which shall hold said funds until six (6) months after Closing.


(b) On December 18, 2012, the Company shall pay to the Buyer the Deposits and
Remittances, net of any consideration payable by Buyer pursuant to Section
1.6(a) at Closing.
Section 1.7    Tax Reporting; Purchase Price Allocation.


To the extent required for the filing of any tax returns with respect to the
transactions contemplated hereunder, the consideration shall be allocated among
the Purchased Assets in the manner mutually agreed upon by Buyer and Seller. In
connection with the determination thereof, the parties shall cooperate with each




--------------------------------------------------------------------------------




other and provide such information as any of them shall reasonably request and
shall provide each other at closing a mutually agreeable IRS Form 8594.
ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the disclosure schedules, if any, delivered by the
Company to Buyer on the date of this Agreement (collectively, such schedules
being referred to herein as the “Disclosure Schedule”), the Company hereby
represents and warrants to Buyer that the statements contained in this Article 2
are true, correct and complete as of the date hereof. All representations and
warranties made by Seller under this Agreement are made solely with respect to
the U.S.
Section 2.1    Organization; Good Standing. The Company is a Delaware limited
liability company, and is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, lease and operate its assets, properties and business and
to carry on its business as now being conducted.


Section 2.2    Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Transaction Documents to which it is a party. The execution and delivery
of this Agreement and the Transaction Documents to which the Company is a party,
the performance by the Company of its obligations hereunder and thereunder and
the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by the Company. This Agreement has been and
the Transaction Documents will be duly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company, enforceable
against it in accordance with their respective terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the rights of creditors generally, and the
availability of equitable remedies.


Section 2.3    Consents and Approvals. Other than as provided for and delivered
in Section 5.2 of this Agreement, no consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any governmental
authority or other Person is required to be made or obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the Transaction Documents, or the consummation of the transactions
contemplated hereby and thereby.


Section 2.4    No Violation. The execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will not: (a) violate or
conflict with any Laws; (b) violate any provision of the organizational
documents of the Company; or (c) result in the creation or imposition of any
Lien upon any Purchased Asset.


Section 2.5    No Brokers or Finders. Neither the Company nor any Affiliate of
the Company has retained any broker or finder, made any statement or
representation to any Person that would entitle such Person to, or agreed to
pay, any broker's, finder's or similar fees or commissions in connection with
the transactions contemplated by this Agreement which are or may be payable by
the Buyer.


Section 2.6    Accounts. Schedule 1.2(d)(ii) sets forth a true and correct list
of all Deposits and Remittances as of the date hereof under any Transferred
Contract. Schedule 1.2(d)(ii) also sets forth a true




--------------------------------------------------------------------------------




and correct list of all amounts due by customers of the Company as of the date
hereof under the Transferred Contracts.


Section 2.7    Assets. As of the Closing, the Company has good and marketable
title to all of the Purchased Assets, free and clear of any and all Liens.


Section 2.8    Litigation. Schedule 2.8 sets forth a description of any claims,
complaints, or notices related to litigation or probable litigation, if any
regarding the Wedding Business or the use of the name “Bella” in the operation
of the Wedding Business. A copy of the trademark “knockout” search conducted on
behalf of Company prior to its acquisition of the Wedding Business has been
provided to Buyer.


Section 2.9    Photographer Network. Each of the photographers and videographers
in the Photographer Network of the Company are set forth in Schedule 2.9.


Section 2.10    Title and Rights to Purchased Assets. Subject to the other terms
of this Agreement, Company has, or at the Closing will have, the right to
deliver to Buyer good and marketable title to, all of the Purchased Assets free
and clear of all liens, claims and interests and that no Purchased Asset has
been previously sold by Company. Company (a) owns and possesses all right, title
and interest in and to (or has the right to use pursuant to a license or other
permission) the Purchased Intellectual Property related to the Purchased Assets;
(b) has no obligation to compensate any Person for the right to use any of the
Intellectual Property related to the Purchased Assets (except, in the case of
Purchased Intellectual Property that is licensed, for obligations pursuant to
the applicable license agreement); (c) has not granted to any person any
license, in or to any of the Purchased Intellectual Property, other than the
right for Company's contractors to use the Trademarks in connection with the
Goods and Services; (d) as far as Company is aware, is not currently a party to
any lawsuit or other judicial proceeding relating to the Trademarks. The parties
hereto agree and acknowledge that the Excluded IP and any trade or service marks
other than the Trademarks set forth in Schedule 7.2 are expressly excluded from
any representations or warranties from Company to Buyer.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to the Company that the statements
contained in this Article 3 are true, correct and complete as of the date
hereof:
Section 3.1    Organization; Good Standing. Buyer is a corporation, and is duly
organized, validly existing and in good standing under the laws of the State of
Pennsylvania and has all requisite corporate power and authority to own, lease
and operate its assets, properties and business and to carry on its business as
now being conducted.


Section 3.2    Authorization. The execution and delivery of this Agreement and
the Transaction Documents to which Buyer is a party, the performance by Buyer of
its obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary organizational action and no other act or proceeding on the part of
Buyer is necessary. Buyer has all requisite power and authority to enter into,
execute and deliver this Agreement and the Transaction Documents to which Buyer
is a party and to perform its obligations hereunder and thereunder. Assuming the
due authorization, execution and delivery hereof by the Company, this Agreement
and the




--------------------------------------------------------------------------------




Transaction Documents to which Buyer is a party constitute the valid and legally
binding obligations of Buyer, enforceable in accordance with their terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally, and the availability of equitable remedies.


Section 3.3    No Violation. The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party and the
consummation of the transactions contemplated herein and therein by Buyer will
not (a) violate or conflict with any Laws; or (b) violate any provision of the
certificate of incorporation, bylaws, limited liability company agreement or
other organizational documents of Buyer.


Section 3.4    Consents and Approvals. No consent, approval or authorization of,
or declaration, filing or registration with, any governmental authority is
required to be made or obtained by Buyer in connection with Buyer's
authorization, execution and delivery of this Agreement or the Transaction
Documents to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder, and the consummation by Buyer of the transactions
contemplated hereby and thereby.


Section 3.5    No Brokers or Finders. Buyer has not retained any broker or
finder, made any statement or representation to any Person that would entitle
such Person to, or agreed to pay, any broker's, finder's or similar fees or
commissions in connection with the transactions contemplated by this Agreement
for which the Company may be liable.


Section 3.6    Sufficient Funds. Buyer has available sufficient funds to enable
it to fulfill the Buyer's obligations pursuant to the Assumed Liabilities in
full as they become due.


ARTICLE 4


INDEMNIFICATION


Survival of Indemnity. The representations and warranties by the Company set
forth in Article 2, subject to the exceptions thereto included in the Schedules,
and the representations and warranties by Buyer set forth in Article 3 shall
survive until eighteen (18) months after the Closing Date. All covenants and
agreements of the Company and Buyer set forth in this Agreement shall survive
until fully performed. A claim with respect to a breach of a representation or
warranty or a breach or nonperformance of a covenant or agreement may be brought
only prior to the date set forth above.
Section 4.1    Indemnification by the Company. From and after the Closing, the
Company agrees to indemnify, defend and save Buyer, and its officers, directors,
employees, agents and representatives and the Affiliates of the foregoing (each,
a “Buyer Indemnified Party” and collectively, the “Buyer Indemnified Parties”)
harmless from and against any and all liabilities, obligations, demands, claims,
causes of action, costs, expenses, interest, fines, penalties and
damages(including reasonable fees and expenses of attorneys) (individually and
collectively, the “Losses”) sustained or incurred by any Buyer Indemnified Party
arising out of or otherwise by virtue of: (a) any inaccuracy in any of the
representations or warranties of the Company contained in Article 2 of this
Agreement, subject to the exceptions thereto included in the Schedules; (b) any
failure of the Company to perform any of its covenants or obligations contained
in this Agreement; and (c) any Excluded Liabilities and Obligations.






--------------------------------------------------------------------------------




Section 4.2    Indemnification by Buyer. From and after the Closing, Buyer
agrees to indemnify, defend and save the Company, its stockholders and the
officers, directors, employees, agents and representatives and the Affiliates of
the foregoing (each, a “Seller Indemnified Party” and collectively the “Seller
Indemnified Parties”) harmless from and against any and all Losses sustained or
incurred by any Seller Indemnified Party arising out of or otherwise by virtue
of: (a) any inaccuracy in any of the representations and warranties of Buyer
contained in Article 3 of this Agreement; (b) any failure of Buyer to perform
any of its covenants or obligations contained in this Agreement; and (c) the
Assumed Liabilities.


Section 4.3    Procedure.


(a)    If any Buyer Indemnified Party or Seller Indemnified Party shall seek
indemnification with respect to any Loss or potential Loss arising from a claim
asserted by a third party for which such party seeking indemnification (the
“Indemnified Party”) is entitled to indemnification under this Article 4, then
the Indemnified Party shall promptly notify the other party (the “Indemnifying
Party”) in writing. Such notice of a Loss or a potential Loss shall to the
extent known by such party set forth with reasonable specificity the facts and
circumstances of which such party has received notice, and if such party giving
such notice is an Indemnified Party, specify the basis hereunder upon which the
Indemnified Party's claim for indemnification is asserted.


(b)    An Indemnifying Party will have the right to elect in writing to defend
the Indemnified Party within 10 business days of receipt of such notice against
the claim with counsel of its choice, reasonably satisfactory to the Indemnified
Party, so long as (i) the claim involves only money damages and does not seek
injunctive or other equitable relief, and (ii) the Indemnifying Party conducts
the defense of the claim actively, diligently and completely. So long as the
Indemnifying Party is conducting the defense of the claim in accordance with
this Section 4.4(b), (x) the Indemnified Party may participate in the defense of
the claim through separate co-counsel, but the retention of any such separate
counsel shall be at the sole cost and expense of the Indemnified Party, (y) the
Indemnified Party will not consent to the entry of any judgment or enter into
any settlement with respect to the claim without the prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, and (z) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the claim without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed.


(c)    In the event either of the conditions of Section 4.4(b) is or becomes
unsatisfied, the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the claim in any
manner it may deem appropriate (and the Indemnified Party need not consult with,
or obtain any consent from, any Indemnifying Party in connection therewith).


Remedies Exclusive. Following the Closing, with the exception of remedies based
on fraud, willful misrepresentation or willful misconduct, the remedies set
forth in this Section 4 shall be the sole and exclusive remedy for money damages
for any action arising out of this Agreement.


ARTICLE 5


CLOSING


Section 5.1    Closing. The transactions that are the subject of this Agreement
shall be consummated at a closing (the “Closing”), which shall take place at
10:00 a.m., Central time, on December 17, 2012




--------------------------------------------------------------------------------




remotely via the exchange of the items set forth in Sections 5.2(a) and 5.3(a)
by pdf and/or facsimile transmission on the date hereof or such other place
and/or time as the parties may agree in writing (the “Closing Date”). The
Closing shall be deemed effective at the close of the Company's business on the
Closing Date (the “Effective Time”).


Section 5.2    Conditions to Buyer's Obligation to Close. Buyer's obligation to
consummate the transactions contemplated hereby is subject to satisfaction of
the following conditions:


(a)    Company's Closing Deliveries. At the Closing, the Company shall have
delivered or caused to have been delivered to Buyer:
(i)a certificate executed and delivered by the Secretary of the Company in form
and substance reasonably satisfactory to Buyer, attesting and certifying as to:
(a) copies of resolutions of Manager of the Company adopting and authorizing the
transactions contemplated by this Agreement and the Transaction Documents to
which the Company is a party; and (b) incumbency and specimen signature
certificates with respect to the officers of the Company;
(ii)certificate of good standing of the Company issued not earlier than thirty
days prior to the Closing Date by the Secretary of State of the State of
Delaware;
(iii)a bill of sale in a form acceptable to Buyer for the transfer of the
Purchased Assets, duly executed by the Company;
(iv)(a consent and release agreement from the Company's lenders releasing the
Purchased Assets from any liens effective as of the Closing Date; )
(v) an assignment of the Purchased Intellectual Property included in the
Purchased Assets;
(vi)an executed Escrow Agreement in a form mutually agreeable to the parties;
and
(vii)the executed License Agreement.
(viii)an executed Transition Services Agreement documenting the Company's
agreement to continue hosting the bellapictures.com web site until July 31,
2013, or until such date as the Company and Buyer mutually agree; and


Section 5.3    Company's Obligation to Close. The Company's obligation to
consummate the transactions contemplated hereby is subject to satisfaction of
the following conditions:


Buyer's Closing Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to the Company:
i.certificates, executed and delivered by the Secretary of Buyer in form and
substance reasonably satisfactory to the Company, attesting and certifying as
to: (i) copies of resolutions of the board of directors of Buyer adopting and
authorizing the transactions contemplated by this Agreement and the Transaction
Documents to which Buyer is a party; and (ii) and incumbency and specimen
signature certificates with respect to the officers of Buyer;
ii.a certificate of good standing of Buyer issued not earlier than thirty days
prior to the Closing Date from the Secretary of State of Pennsylvania;
iii.an executed Escrow Agreement in a form mutually agreeable to the parties;
iv.the executed License Agreement.




--------------------------------------------------------------------------------




ARTICLE 6


COVENANTS AND OTHER AGREEMENTS


Section 6.1    Covenant Not to Compete. Other than for performing its
obligations hereunder, (i) for a period of three (3) years beginning on the
Closing, the Company shall not for any reason actively market weddings under the
Bella Events name, (ii) that within ten (10) business days after the Closing,
the Company will remove all wedding images currently on the Bellaevents.com
website. The provisions of this Section 6.1 shall not be construed to prohibit
the Company from fulfilling direct customer requests for event services at
bridal or wedding events.
Section 6.2    Conduct of Business Post Closing: Except as otherwise expressly
contemplated by this Agreement or the License Agreement, from the Closing Date
to the date the Work In Progress is complete, Seller shall (a) use commercially
reasonable efforts to preserve intact the reputation of the Wedding Business,
(b) continue to operate in all material respects in compliance with all laws
applicable to Company and (c) to continue to operate with the same high quality
synonymous with the “Bella” brand established by the Company.
Section 6.3    Confidentiality. From and after the Closing, each Party shall,
and shall cause its Affiliates to, maintain the confidentiality of, and refrain
from using or disclosing to any Person, all confidential and proprietary
information concerning Buyer and the Company (“Confidential Information”),
except to the extent disclosure of any such information is required by law or is
in the public domain through no act on the part of such party, any of its
Affiliates or any of its agents. In the event that any such party reasonably
believes after consultation with counsel that it is required by law to disclose
any Confidential Information, such party will (i) to the extent permissible,
provide the other party with prompt notice before such disclosure and (ii)
reasonably cooperate with the other party upon request if the other party
desires to seek a protective order or other order of assurance of
confidentiality.
Section 6.4    Publicity. Neither Party nor any Affiliate thereof shall make any
statement or any other expressions on television, radio, the internet or other
media or to any third party, including, without limitation, in communications
with any customers, vendors, photographers, videographers, prospects, sales
representatives or distributors, which are in any way disparaging of Buyer, the
Company, or any of its Affiliates, the products and services of the Company or
the Wedding Business.
Section 6.5    Post-Closing Deliverables. Promptly after Closing, the Company
shall deliver the following to Buyer: (a) read only access to Company's Customer
Resource Management System; (b) developer access to FTP, Drupal administrator,
C-Panel VNC. After Closing, the parties will cooperate to prepare and execute a
mutually agreeable IRS Form 8594.
Section 6.6    Continuing Cooperation. (a) After the Closing, the Company will
notify Buyer of all inquiries relating to the Purchased Assets, the Assumed
Liabilities, other matters related to the operation of the Wedding Business
after Closing and requests for services from and after January 15, 2013. (b)
After the Closing, the Buyer shall notify the Company of all inquiries related
to the Excluded Assets, the Excluded Liabilities and any other matters relating
to the operation of the Wedding Business prior to Closing. (c) From and after
Closing, Buyer will direct to Company all email received on any of the following
addresses: mywedding@bellapictures.com; mystory@bellapictures.com;
videoedit@bellapictures.com, csd@bellapictures.com and such other email address
relating to the Company's performing Excluded Obligations and Liabilities and to
continued use of the Excluded Assets.




--------------------------------------------------------------------------------




Section 6.7    Further Assurances. Each of the parties hereto agree that
subsequent to the Closing Date, upon the reasonable request of any other party
hereto, it shall execute and deliver, or cause to be executed and delivered,
such further instruments and take such other actions as may be reasonably
necessary to carry out the transactions contemplated by this Agreement and the
Transaction Documents or to vest, perfect or confirm ownership of the Purchased
Assets and Assumed Liabilities in Buyer.
ARTICLE 7


MISCELLANEOUS


Section 7.1    Notices. All notices, reports, records or other communications
that are required or permitted to be given to the parties under this Agreement
shall be sufficient in all respects if given in writing and delivered in person,
by facsimile, by overnight courier or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving party at the following
address:
If to the Company:
Bella Pictures Holdings, LLC.
1706 Washington Avenue
St. Louis, MO 63103
Attention: Chief Financial Officer
 
 
With a copy to:
CPI Corp.
1706 Washington Avenue
St. Louis, MO 63103
Attention: General Counsel
Facsimile: 314-231-4233
 


If to Buyer:
Keith Tessler, Co-President
The Pros Entertainment Services, Inc.
1800 Byberry Ave
Huntingdon Valley, PA 19006
 
 
with a copy to:
Brian Tessler, Co-President
The Pros Entertainment Services, Inc.
1800 Byberry Ave
Huntingdon Valley, PA 19006



or such other address as such party may have given to the other parties by
notice pursuant to this Section 7.1. Notice shall be deemed given on (i) the
date such notice is personally delivered, (ii) three business days after the
mailing if sent by certified or registered mail, (iii) one (1) business day
after the date of delivery to the overnight courier if sent by overnight
courier, or (iv) the next succeeding business day after transmission by
facsimile.
Section 7.2    General Definitions. For the purposes of this Agreement, the
following terms have the meaning set forth below:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlled by or under common control with such Person.
“Assumed Liabilities” means (a) services, products and other obligations of the
Wedding Business and the Company arising pursuant to the terms of or related to
the Transferred Contracts with respect to the




--------------------------------------------------------------------------------




Goods and Services, regardless of whether any outstanding payment obligations of
customers remain with respect to such Goods and Services, and including without
limitation any obligations of the Wedding Business and the Company due to credit
card chargebacks related to the Transferred Contracts; and (b) all sales Tax
liabilities relating exclusively to engagements and weddings shot after the
Closing pursuant to the terms of the Transferred Contracts.
“License Agreement” means the agreement between Buyer, as Licensor, and Seller,
as Licensee, providing for Seller's continued use of the Purchased Intellectual
Property and other applicable Purchased Assets with the Goods and Services to
fulfill Work in Progress.
“Purchased Intellectual Property” means, in the United States, (i) the
trademarks listed on Schedule 7.2 in connection with the Goods and Services, all
goodwill associated therewith, and all applications, registrations, and renewals
in connection therewith (the “Trademarks”), (ii) customer lists, pricing and
cost information, (iii) domain names listed on Schedule 7.2, (iv) the right to
sue and recover for future infringements, misappropriations or other conflict
with any Purchased Intellectual Property occurring after the Closing Date.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association, corporation
or other entity or any governmental authority.
“Tax” means any Federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add on minimum, sales, use, transfer,
registration, value added, excise, natural resources, entertainment, amusement,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, ad valorem, capital stock, social
security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties or additions to Tax.
“Transaction Documents” means the agreements and other documents delivered
pursuant to Sections 5.2 or 5.3.
“Work In Progress” means all Wedding Business transacted by the Company for (i)
wedding events that occurred prior to Closing, for which customers may still
place orders or have open or pending orders; and (ii) events scheduled by the
Company prior to Closing to take place before January 15, 2013, and all customer
order fulfillment therefor.
Section 7.3    Entire Agreement; Amendment. This Agreement, including the
exhibits and schedules hereto, the Transaction Documents and the instruments and
agreements executed in connection herewith and therewith contain all of the
terms, conditions and representations and warranties agreed upon by the parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.
This Agreement shall not be amended or modified except by an agreement in
writing duly executed by Buyer and the Company. The terms of this Agreement
shall apply only in the United States.


Section 7.4    Counterparts; Deliveries. This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. This
Agreement, the Transaction Documents and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments




--------------------------------------------------------------------------------




hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, shall be treated in all manner and
respects and for all purposes as an original agreement or instrument and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.


Section 7.5    Third Parties. Nothing in this Agreement, express or implied, is
intended to confer any right or remedy under or by reason of this Agreement on
any Person other than the parties signatory hereto, the Buyer Indemnified
Parties, the Seller Indemnified Parties and their respective heirs,
representatives, successors and assigns, nor is anything set forth herein
intended to affect or discharge the obligation or liability of any third Persons
to any party to this Agreement, nor shall any provision give any third party any
right of subrogation or action over against any party to this Agreement.


Section 7.6    Expenses. Each of the parties shall pay all costs and expenses
incurred or to be incurred by it in negotiating and preparing this Agreement and
all documents executed in connection herewith and in closing and carrying out
the transactions contemplated hereunder and thereunder including, but not
limited to, legal and accounting fees and expenses (collectively, the
“Expenses”); provided, however, that in the event of any dispute arising out of
the interpretation or enforcement of this Agreement, the non-prevailing party
shall pay all reasonable attorneys' fees and expenses incurred by the prevailing
party, including, but not limited to, fees and expenses upon appeal or in any
bankruptcy or similar proceeding.


Section 7.7    Waiver. No failure of any party to exercise any right or remedy
given to such party under this Agreement or otherwise available to such party or
to insist upon strict compliance by any other party with its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party's right to demand exact
compliance with the terms hereof, unless such waiver is set forth in writing and
executed by such party. Any such written waiver shall be limited to those items
specifically waived therein and shall not be deemed to waive any future breaches
or violations or other non-specified breaches or violations unless, and to the
extent, set forth therein.


Section 7.8    Assignments. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, nothing in this Agreement is intended to
limit the Company's ability to assign its rights or delegate its
responsibilities, liabilities and obligations under this Agreement to (a) any
Affiliate of the Company, (b) any purchaser of all or substantially all of the
assets of the Company or of its Affiliates or (c) to lenders of the Company or
its Affiliates as security for borrowings, at any time whether prior to or
following the Closing Date without consent.


Section 7.9    Headings. The subject headings of articles and sections of this
Agreement are included for purposes of convenience of reference only and shall
not affect the construction or interpretation of any of its provisions.


Section 7.10    Governing Law. This Agreement shall be construed and governed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicting laws.


Section 7.11    Jurisdiction of Courts. Any proceeding initiated over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby shall be initiated in any federal court located within
Delaware, and the parties further agree that venue for all such matters shall
lie exclusively in those courts. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any




--------------------------------------------------------------------------------




objection that they may now or hereafter have, including, but not limited to,
any claim of forum non conveniens, to venue in the courts located in Delaware.
The parties agree that a judgment in any such dispute may be enforced in other
jurisdictions by proceedings on the judgment or in any other manner provided by
law.


Section 7.12    Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury of any claim or cause of
action in any legal proceeding arising out of or related to this Agreement or
the transactions or events contemplated hereby or any course of conduct, course
of dealing, statements (whether verbal or written) or actions of any party
hereto. The parties hereto each agree that any and all such claims and causes of
action shall be tried by the court without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.


Section 7.13    Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.


Section 7.14    Public Announcements. No party shall make any public
announcement of filing with respect to the transactions provided for herein
without the prior written consent of the other party, unless otherwise required
by law. Any press release or other announcement or notice regarding the
transactions contemplated by this Agreement shall be mutually agreed to in
writing by the Company and the Buyer. Notwithstanding the foregoing, CPI Corp.
is authorized to make any necessary filings with the Securities and Exchange
Commission with respect to the transactions contemplated hereby.


Section 7.15    Bulk Sales. The parties acknowledge that it may not be
practicable to comply or attempt to comply with the procedures of the “Bulk
Sales Act” or similar law of any or all of the states in which the Purchased
Assets are situated or of any other state which may be asserted to be applicable
to the transactions contemplated hereby. Accordingly, to induce Buyer to waive
any requirements for compliance with any or all of such laws, which waiver is
hereby granted by Buyer, the Company hereby agrees that the indemnity provisions
of Section 4.2 shall apply to any Losses of any Buyer Indemnified Parties
arising out of or resulting from the failure of the Company to comply with any
such laws (“Bulk Sales Liability”) and such indemnity shall survive this
Agreement as necessary.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




BELLA PICTURES HOLDINGS, LLC


\s\ Dale Heins
By:    Dale Heins
Its:    Executive Vice President, Finance /
Chief Financial Officer / Treasurer










THE PROS ENTERTAINMENT SERVICES, INC.


\s\ Keith Tessler
By:    Keith Tessler
Its:    Co-President & CEO






--------------------------------------------------------------------------------






SCHEDULE 7.2
TRADEMARKS TO BE TRANSFERRED
 
Filed
App #
Reg Date
Reg #
Classes
Bella Pictures
2/24/2004
78/373,215
12/20/2005
3,032,996
09,16,35,40,41
Bella Pictures & design
7/18/2008
77/526,126
5/15/2009
3,615,079
09,16,35,40,41,42
Bella Pictures (stylized)
7/18/2008
77/526,132
5/5/2009
3,615,080
09,16,35,40,41,42
Cafe Bella
10/10/2008
77/590604
5/19/2009
3,622,751
38,41,42









--------------------------------------------------------------------------------






(ii)    Customer lists, pricing and cost information


See Attached








--------------------------------------------------------------------------------






(iii)    Domain / Website Names


Bellapictures.com






--------------------------------------------------------------------------------






SCHEDULE 1.3
Excluded Assets
(b)    Trademarks
 
COUNTRY
FILED
APP#
REG DT
REG#
STATUS
CLASSES
Bella
United States
2/24/2004
78/373,167
7/25/2006
3,121,547
Registered
09,16,35,40,41
Bella Events
United States
3/8/2012
85/564,714
 
 
Pending
09,16,35,40,41
 
 
 
 
 
 
 
 
Portrait Gallery From Bella Pictures
Canada
10/13/2011
1,547,606
 
 
Pending
SVS
Portrait Gallery From Bella Pictures
United States
4/12/2011
85/293,053
6/19/2012
4,160,009
Registered
41
Portrait Gallery From Bella Pictures
United States
4/13/2011
85/293,652
5/22/2012
4,145,325
Registered
41
 
 
 
 
 
 
 
 
Studio Blue
United States
6/11/2009
77/757,730
3/16/2010
3,760,356
Registered
16,35,40,41
Studio Blue Weddings
United States
6/11/2009
77/757,734
3/16/2010
3,760,357
Registered
16,35,40,41
Studio Blue Weddings
United States
6/11/2009
77/757,737
3/16/2010
3,760,358
Registered
16,35,40,41







--------------------------------------------------------------------------------






Domains / Websites
Domain
BELLA-PHOTO.NET
BELLA-PICTURES.COM
BELLAPHOTOS.NET
BELLAPICTURES.JOBS
BELLAPICTURES.ME
BELLAPICTURES.MOBI
BELLAPICTURES.NAME
BELLAPICTURES.ORG
BELLASTORY.COM
BELLASTORY.NET
BELLASTORY.ORG
MYBELLA.NET
MYBELLAPICTURES.COM
MYBELLAPICTURES.NET
MYBELLAPICTURES.ORG
SABELSTUDIO.COM
STUDIOBLUE.COM
STUDIOBLUE.WS







--------------------------------------------------------------------------------






SCHEDULE 2.8
Claim of Bella Baby Photography Inc., dated October 6, 2011, related to the
Portrait Gallery from Bella Pictures at Westfield Fox Valley, that certain
employees incorrectly advised customers of an affiliation between Portrait
Gallery from Bella Pictures and Bella Baby. CPI responded that it appears that
one or two new employees of the studio erroneously believed that there was an
affiliation. The Company notified the employees that there was no affiliation
between the two companies and instructed studio employees to advise any
customers of the same if there were further inquiries. The Company noted also
that the Company's Bella marks were all registered in connection with
photography services and/or related goods and services. Moreover, the Company's
marks had nationwide priority effective as early as February 24, 2004, more than
three years prior to the effective date of Bella Baby's registration.




